DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see arguments, filed 12/17/2021, with respect to the rejection of claims 1 and 3-14 have been fully considered and are persuasive.  The rejection of claims 1 and 3-14 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor comprising: a multilayer body including a plurality of dielectric layers and a plurality of internal electrode layers alternately stacked in a layer stacking direction, and including a first major surface and a second major surface opposite to each other in the layer stacking direction, a first side surface and a second side surface opposite to each other in a widthwise direction orthogonal or substantially orthogonal to the layer stacking direction, and a first end surface and a second end surface opposite to each other in a lengthwise direction orthogonal or substantially orthogonal to both the layer stacking direction and the widthwise direction; a first external electrode provided on the first end surface; and a second external electrode provided on the second end surface; wherein the plurality of internal electrode layers include a first internal electrode layer electrically connected to the first external electrode and a second internal electrode layer electrically connected to the second external electrode; the multilayer body includes an inner layer portion in which the first and second internal electrode layers include portions, respectively, facing each other and stacked in the layer stacking direction to provide a capacitance, a first outer layer portion located on a side of the inner layer portion closer to the first major surface in the layer stacking direction, a second outer layer portion located on a side of the inner layer portion closer to the second major surface in the layer stacking direction, a first side margin portion located on a side of the inner layer portion closer to the first side surface in the widthwise direction, and a second side margin portion located on a side of the inner layer portion closer to the second side surface in the widthwise direction; the plurality of internal electrode layers each include Ni;Application No. 16/899,628December 17, 2021Reply to the Office Action dated September 21, 2021Page 3 of 7 the plurality of dielectric layers each include Ni; the first and second side margin portions each have an average amount of grain boundary segregation of Ni equal to or larger than about three times an average amount of grain boundary segregation of Ni in the plurality of dielectric layers at a portion located in the inner layer portion.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the first and second side margin portions each have an average amount of grain boundary segregation of Ni equal to or larger than about three times an average amount of grain boundary segregation of Ni in the plurality of dielectric layers at a portion located in the inner layer portion” in combination with the other claim limitations. 

Cited Prior Art
KWON et al (US 20200035416) teaches relevant art in Fig. 1-3. 
LEE et al (US 20160126014) teaches relevant art in Fig. 2-3.
Takeuchi et al (US 2009/0161293) teaches relevant art in Fig. 2-4.
LEE et al (US 20150348712) teaches relevant art in Fig. 2 and 4C.
PARK et al (US 20200135397) teaches relevant art in Fig. 5 and [0081-0083].

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848